on rehearing.
SULLIVAN, J.
— A rehearing was granted in this case and again submitted on a reargument. It is very earnestly contended that the court has failed to apply the plain rules of statutory construction in construing the mechanic’s lien law under consideration. We are quite well acquainted with the rules of statutory construction quoted and cited by counsel for the petitioners, and are fully satisfied that we have faithfully and correctly applied these rules to the construction of the act under consideration, and see no cause for changing the views heretofore expressed in this ease.
The main question for consideration is whether the mortgages should be subrogated and declared subsequent to other liens, or whether said liens all relate back to the time of the commencement of the construction of the building, irrespective of the time when the labor was performed or the material furnished. The decision of that question rests largely on the provisions of section 5 of the lien law under consideration (Laws 1899, p. 148), and we think it clear that our construction of that statute heretofore given is the correct one. In arriving at that conclusion we have not overlooked the various provisions of said act in their objects and purposes. And the provisions of section 11 (page 149) *346apply to cases where no mortgages intervene, and also in cases where mortgages intervene, and the lien claimants are thereby divided into classes. It was not the intention of the legislature enacting said law to make valueless a mortgage lien that had attached to the premises involved in this case prior to the time the lien claimant furnished any material or performed any labor toward the construction, repair or alteration of the building. It is suggested by counsel for the petitioner that the legislature intended to protect the poor against the “avaricious,” and against the “machinations” of those who would defraud and defeat them of their honest, hard-earned wages. That, no doubt, is true, but there is not an intimation in this case, and the record shows none, that the mortgagees have conspired in any manner to defraud or cheat any of the lien claimants, and that the mortgages are not valid. It is no doubt true that the very money for which the mortgages were given was used in payment for material and labor used in the construction of the said building. If it were anywhere shown that either of said mortgages, or any part thereof, were fraudulent, a court of equity, upon the proper showing, would grant relief against them. As heretofore stated, the mechanic’s lien laws of California and Washington are substantially the same as our own, and their objects and purposes are the same. The same is true, of the lien laws of Nevada, so far as the provisions of section 5 of our law is concerned. While some of the details of the Nevada law differ from our own, the objects and purposes are the same, and in Capron v. Strout, 11 Nev. 304, it is said: “Capron’s mortgage was recorded February 25, 1874, and all work done by Stewart after the expiration of his then current month was done under contracts made by him after legal notice of Capron’s rights, and his lien for such work is subordinate to Capron’s mortgage.” It does not seem possible that any unprejudiced mind can fairly construe said provisions of our lien law as counsel for petitioners attempt to construe them. Under their construction, if, at the time the $20,000 mortgage was given on the premises in question, the workmen and materialmen (there was no orig*347inal contractor) had all and every one of them ceased work, and never thereafter performed any work nor furnished any material in connection with said building whatever, and the owner had executed the $20,000 mortgage to raise money with which to pay them what was due them, and thereafter other materialmen and laborers performed labor in the completion of said building, the mortgagees’ rights must be subrogated to the claim of the latter. That is a most monstrous proposition to my mind, and I do not believe the legislature ever intended such a result, and it would be contrary to the plain provisions of the act under consideration. Under counsel’s theory no mortgage or other encumbrance could attach, if the improvement of the structure was commenced, work done, or materials were commenced to be furnished prior thereto; and, if that were the intention of the legislature, it certainly would have been expressed in plain and unequivocal language.
Section 1186 of the Code of Civil Procedure of California is the same as section 5 of our mechanic’s lien law, and section 1666 of Hill’s Annotated Statutes and Codes of Washington of 1831 is the same as our said section 5. Section 1194 of the Code of Civil Procedure of California and section 1673 of the Washington law are the same as section 11 of our lien law, in that it is provided in each that the court, in its judgment in lien cases, must declare the rank of each lien or class of liens. However, the order of classification is a little different, both in California and Washington. It is sufficient to say that the supreme court of Washington, in the ease of Huttig Bros. Mfg. Co. v. Denny Hotel Co., 6 Wash. 122, 32 Pac. 1073, and Home Savings etc. Assn. v. Burton, 20 Wash. 688, 56 Pac. 940, held that the liens must date from the time the work was commenced or the material was commenced to be furnished, and not from the commencement of the building. In each of those cases mortgages intervened, and at the time those decisions were rendered the lien laws of Washington required the court to declare the rank of each lien. The argument of counsel for appellant, to the effect that the supreme court of Washington in *348those eases overlooked or disregarded the provisions of said section 1673 of the Washington law, has very little force with us. And, even though the mechanic’s lien law of California did not contain provisions requiring the court to declare the rank or class of each lien until 1885, we are fully satisfied with the California court’s construction of the provisions of section 1186 of the California law, which is identically the same as said section 5 of our own. We are unable to see any good reason for placing a different construction upon the provisions of said section 5 after the adoption of an amendment requiring the court to declare the rank or class of the liens.
It is suggested by counsel for appellant that the court in its former opinion failed to pass upon the validity of the Flannagan lien, and he now urges that we pass upon it. We are not satisfied that it appears from the record that all of the evidence produced at the hearing of the trial in regard to that lien is before the court, and for that reason we are not inclined to disturb the findings of that court in that regard.
It is urged by counsel for the petitioners that this court ought to instruct the trial court what judgment it should enter in this case, or whether it should rank or classify the liens. But it is contended by counsel for one of the lien claimants that that question was not presented on the original hearing, and should not be considered now by this court. The mortgagees were the only appellants, and the only question presented on the appeal was whether the liens related back to the time of the commencement of the building, irrespective of the time when the labor was commenced to be performed or the material commenced to be furnished. Counsel for respondents contended that all liens related and should date from the time of the commencement of the building. The question of the rank or class of the several laborers’, mechanics’ or materialmen’s liens was not raised on the hearing. That being true, under the recognized rule that questions which were not raised on the original hearing will not be considered on rehearing, applies here. (See Powell *349v. Nevada C. & O. Ry. Co. (Nev.), 82 Pac. 96.) However, a question similar to the one under discussion is decided by the supreme court of Nebraska in Henry n Coatsworth Co. v. Fisherdick, 37 Neb. 207, 55 N. W. 643.
We are fully satisfied that our decision on the original hearing in this case is right, and the views therein expressed are hereby confirmed. The judgment of the trial court is reversed, and the cause remanded. Costs are awarded to appellant.